Citation Nr: 0421190	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-15 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for claimed 
infertility, claimed as secondary to herbicide exposure 
during service in Vietnam.

2.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.

3.  Entitlement to service connection for lung cancer, 
claimed as due to herbicide exposure during service in 
Vietnam.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the RO wherein 
service connection for infertility was denied as was 
entitlement to special monthly compensation for loss of use 
of a creative organ.  

The veteran was scheduled to testify at a video conference 
hearing at the RO before a Veterans Law Judge sitting in 
Washington, DC in June 2004.  In May 2004, the veteran 
withdrew his request for a hearing.

In September 2000, the veteran elected to have a private 
attorney represent him in proceedings relating to VA benefits 
before VA.  In October 2003, the veteran's private attorney 
withdrew as the veteran's legal representative and power of 
attorney for VA purposes.  The veteran is currently 
unrepresented.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that exposure to Agent Orange during 
service in Vietnam left him infertile.  In support of his 
claim, the veteran contends that he fathered a child prior to 
service in Vietnam, and that during the 1970's, his sperm 
count was tested and found to be 0 percent.  

Medical records from the veteran's private doctor indicate 
that the veteran's semen analysis in 1989 revealed a negative 
sperm count and the test was repeated in October 2000, again 
showing no sperm count.  

An opinion from this doctor in May 2002 indicated that there 
was a question as to whether the veteran's sterility could be 
related to his military service since he fathered a child 
prior to military service.  

Another opinion from a private urologist indicated that the 
veteran had hypogonadism with erectile dysfunction and 
azoospermia.  It was also noted that the veteran had colon 
cancer with liver metastases that had been resected and was 
currently in remission.  On examination of his testes, the 
right measured 3.5 cm and the left 2.0 cm.  The testes were 
also very soft to palpation.  There was no history of mumps, 
orchitis, or other disease or injury to the testes.  The 
urologist also noted that the veteran had a borderline low 
serum testosterone and no sperm based on his October 2000 
semen analysis.  The doctor opined that it was certainly 
possible that chemical herbicide exposure in Vietnam could 
have been a factor in his hypogonadism.

In light of the foregoing medical opinions, the veteran 
should be afforded a special VA urology examination to 
determine the likely etiology of the claimed infertility.  
The examiner should specifically address the veteran's 
contentions regarding the timing of the infertility and then 
opine as to whether it is at least as likely as not that the 
veteran's exposure to herbicides in Vietnam caused 
infertility.  All indicated tests should be completed and any 
relevant treatment records should be obtained and associated 
with the claims file.  

The Board notes that the issue of entitlement to special 
monthly compensation is inextricably intertwined with the 
above described service connection issue.  Thus, the 
veteran's special monthly compensation claim must be deferred 
pending the outcome of his other claim.  See Holland v. 
Brown, 6 Vet. App. 443 (1994).  

Finally, the Board notes that the veteran submitted a claim 
of service connection for lung cancer, to include as due to 
exposure to herbicides in Vietnam, and a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  In an August 2003 
rating decision, the RO denied the veteran's claim of service 
connection for lung cancer to include as due to herbicide 
exposure and also denied the claim for a TDIU.  

In an October 2003 Notice of Disagreement (NOD), the veteran, 
via his power of attorney, specifically disagreed with the 
August 2003 rating decision as it pertained to a denial of 
entitlement to a TDIU; however, the representative 
specifically indicated that she agreed with that part of the 
August 2003 rating decision wherein the RO found that lung 
cancer was due to metastasis of colon cancer, rather than 
from exposure to Agent Orange, and therefore withdrew 
representation on that issue.

However, shortly thereafter in late October 2003, the 
veteran's private attorney withdrew as the veteran's legal 
representative and power of attorney for VA purposes.  

Then, in July 2004, the veteran submitted a statement with 
additional medical evidence directly to the Board in support 
of his claim of service connection for lung cancer, claimed 
as due to herbicide exposure in Vietnam.  The Board liberally 
construes the veteran's July 2004 statement as a timely NOD 
to the August 2003 rating decision.  

As such, the RO is now required to issue a Statement of the 
Case as to the issue of entitlement to service connection for 
lung cancer, claimed as due to herbicide exposure in Vietnam.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement is filed, the claimant is 
entitled to a statement of the case, and the failure to issue 
such is a procedural defect requiring remand.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238 (1999).

As such, the issuance of a statement of the case as to these 
issues is now required, in accordance with 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 19.29, 19.30 (2003).  

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for infertility during the 
course of his appeal.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All evidence received 
should be associated with the claims 
file.

2.  The VBA AMC should arrange for VA 
urology examination of the veteran for 
the purpose of ascertaining whether the 
veteran is sterile, and if so, to 
determine the likely etiology of the 
infertility.

The claims file must be made available to 
and reviewed by the examiner in 
connection with the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review and 
reviewed in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner opine as to 
whether it is at least as likely as not 
the veteran's infertility is due to 
exposure to herbicides during service in 
Vietnam.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  The VBA AMC is requested to issue a 
statement of the case addressing the 
issue of entitlement to service 
connection for lung cancer, claimed as 
secondary to herbicide exposure, in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 19.29, 19.30 
(2003).  He should be clearly advised of 
the need to file a timely substantive 
appeal if he wishes appellate review.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


